DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 2, 38, 55, 56, 58 and 89 have been amended. Claims 68, 71, 82 and 86 are cancelled. Claims 101-105 are newly added. Claims 1, 2, 9, 17, 38, 55-58, 61-65, 89 and 101-105 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  
Double Patenting
In the response submitted October 21, 2021, Applicant requested that the nonstatutory rejections set forth below be held in abeyance until allowable subject matter is identified. The rejections are maintained for reason reasons of record.

Claims 1, 2, 9, 17, 38, 55-58, 61, 89 and 101-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 10,633,407. Although the claims at issue are not identical, they are not patentably distinct from  in view of Fernandes (US 2011/0201566) or Fernandes (US 2012/0172323). 
The reference claims are drawn to the treatment of a bacterial infection or inflammatory condition comprising the administration of ketolide species falling within the scope of the instant claims, thereby anticipating claims 1, 2, 9, 17, 38, 53, 55-58, 61, 89 and 101-104. With respect to, claim 105, it would be within the scope of the artisan to administer the compound to the treatment of any inflammatory condition, such as chronic pulmonary inflammatory syndrome.   
As discussed previously, Fernandes ‘566 or Fernandes ‘323 teach that antibacterial ketolide compounds having very similar structures have utility for the treatment of both gram positive and negative bacteria as well as parasites. One of ordinary skill would reasonably expect that the reference compounds would have similar activity.    

Claims 1, 2, 9, 17, 38, 55, 61, 89 and 101-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/843,017. With respect to claims 62-65, the claims are rejected further in view of Fernandes (US 2011/0201566) or Fernandes (US 2012/0172323).
Reference claim 7 is drawn to the treatment of a bacterial infection or inflammatory condition comprising the administration of ketolide from one of four genuses. It would within the scope of the artisan to select a compound from any of these, such as II-a. This genus falls within the scope of the instant claims, thereby anticipating claims 1, 2, 9, 17, 38, 53, 55-58, 61, 89 and 104. With respect for claims 56 and 57, it would be within the scope of the artisan to select any common heterocyclic ring for (reference) R23 and arrive at the compounds for carrying out the instant method. With respect to, claim 105, it would be within the scope of the artisan to 
As discussed above, Fernandes ‘566 or Fernandes ‘323 teach that antibacterial ketolide compounds having very similar structures have utility for the treatment of both gram positive and negative bacteria as well as parasites. One of ordinary skill would reasonably expect that the reference compounds would have similar activity.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
1, 2, 9, 17, 38, 55-58, 61-65, 89 and 101-105 remain subject to nonstatutory double patenting but are otherwise free of the art. The following is a statement of reasons for the indication of allowable subject matter: Fernandes (US 2011/0201566) and Fernandes (US 2012/0172323) teach the administration of similar triazole-containing macrolides for the treatment of microbial infections. The references do not teach or fairly suggest the method comprising the administration of the instantly recited compounds. 
   
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623